Citation Nr: 0530964	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-22 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of lower extremities.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from March 1948 to March 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Regulations enacted under the Veterans Claims Assistance Act 
of 2000 (VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

The Board finds that the VCAA's duty to assist has not been 
met.  The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
where necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it 
necessary for deciding the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but (A) Contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, or 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) Indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that a VA opinion is required for proper 
evaluation of the claim for residuals of frostbite of the 
lower extremities, as the foregoing regulatory criteria have 
been met.  There is medical evidence, such as the February 
2003 exam, that shows the veteran has arteriosclerosis, 
peripheral neuropathy, degenerative joint disease, and poor 
circulation in his feet.  In addition, the veteran's 
September 1952 reserve enlistment evaluation and history 
evidences that the veteran suffered from "frozen feet" 
while on active duty.  It is noted that the veteran's April 
1952 separation evaluation does not note any abnormality of 
the feet.  However, the Board is of the opinion that under 
the VCAA, the history of the frozen feet condition on the 
reserve examination which occurred a mere five months after 
the separation examination and the veteran's current foot 
ailments mandate the provision of a disability evaluation 
examination to obtain an opinion regarding whether there is a 
nexus between the current disability and the reported 
frostbite in service.  The February 2003 VA Examination 
Report does not contain such an opinion.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should arrange for the 
appellant to be afforded a cold injury 
examination to determine the nature and 
etiology of any current foot disorders.  
All tests and studies deemed appropriate 
should be performed, and all clinical 
findings should be reported in detail.  A 
complete history of the claimed disorders 
should be obtained from the appellant.
a.  The examiner is requested to 
review the evidence contained in the 
claims file, particularly the 
service medical record showing a 
history of frozen feet, and offer an 
opinion as to whether it is at least 
as likely as not (i.e. to at least a 
50-50 degree of probability) that 
the appellant's episode of frozen 
feet in service represented the 
onset or was the cause of any 
currently found foot disorder, or 
whether such a connection to service 
is unlikely (i.e., less than a 50-50 
probability).  
b.  A complete rationale should be 
provided for all opinions offered.  
The claims file should be provided 
to the examiner prior to the 
examination, and the examiner should 
indicate in the examination report 
whether the appellant's medical 
records were reviewed.
c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

2. Thereafter, the RO should re-
adjudicate the appellant's claim.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J.E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

